

115 HR 2438 IH: Fighting Against Imbalanced Regulatory Burdens Act of 2017
U.S. House of Representatives
2017-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2438IN THE HOUSE OF REPRESENTATIVESMay 16, 2017Mr. Rothfus (for himself, Mr. LaMalfa, and Mr. McKinley) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Clean Air Act to prohibit any regulation under such Act concerning the emissions of
			 carbon dioxide from a fossil fuel-fired electric generating unit from
			 taking effect until the Administrator of the Environmental Protection
			 Agency makes certain certifications, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fighting Against Imbalanced Regulatory Burdens Act of 2017. 2.No unilateral regulation of emissions of carbon dioxideThe Clean Air Act (42 U.S.C. 7401 et seq.) is amended by inserting after section 329 the following:
			
				330.No unilateral regulation of emissions of carbon dioxide from fossil fuel-fired electric generating
			 units
					(a)Prohibition on regulations concerning emissions of carbon dioxide from fossil fuel-Fired electric
			 generating units taking effect
 (1)ProhibitionA regulation under this Act concerning emissions of carbon dioxide from a fossil fuel-fired electric generating unit to address climate change may not take effect until the Administrator certifies that a sufficient number of countries have put into effect regulations concerning emissions of carbon dioxide which are at least as stringent as the regulation under this Act.
 (2)CountriesFor the purposes of paragraph (1), the term sufficient number means a sufficient number of countries so that, in the aggregate, such countries account for not less than 80 percent of the global carbon dioxide emissions, excluding such emissions in the United States, in the calendar year immediately preceding the year in which the regulation under this Act would be enforced.
 (3)Stringency considerationsFor the purposes of paragraph (1), a country’s regulation concerning carbon dioxide emissions may only be considered to be as stringent as the regulation under this Act if such country’s regulation limits carbon dioxide emissions to a numeric standard that is equal to or less than such a standard under the regulation under this Act in a timeframe that is equal to or less than the timeframe under the regulation under this Act.
 (b)Rule of ConstructionNothing in this section shall be construed as providing the Administrator with any authority to promulgate any regulation concerning, take action relating to, or take into consideration the emissions of carbon dioxide..
		